Citation Nr: 1100155	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial disability rating for a lumbar 
spine disability, rated 20 percent disabling prior to July 13, 
2009, and rated 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision rendered by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for a lumbar spine 
disability, and assigned an initial 10 percent rating effective 
from April 14, 1995.  The Veteran expressed disagreement with the 
initial evaluation assigned.

In a March 2008 rating action, the RO found clear and 
unmistakable error in the effective date of April 14, 1995, and 
assigned a new effective date of May 30, 2003.  In a Supplemental 
Statement of the Case (SSOC) issued in March 2008, the RO 
increased the initial disability rating to 20 percent, effective 
from May 30, 2003.  In a rating action issued in August 2009, the 
RO increased the disability rating to 40 percent, effective from 
July 13, 2009.  Because the increase in the evaluation of the 
Veteran's lumbar spine disability does not represent the maximum 
rating available for the condition, the claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.  

In an August 2010 rating action, the RO granted a separate 
disability rating for left lower extremity S1 radiculopathy, and 
assigned an initial 10 percent evaluation, effective from June 4, 
2003.  The Veteran did not indicate disagreement with the rating 
assigned, and therefore the issue of entitlement to a higher 
rating for the left lower extremity neurologic manifestation is 
not the subject of the current appeal.

The Veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to his service-connected back and ankle disabilities.  As the 
service-connected ankle disability is not the subject of the 
current appeal, the issue of entitlement to a TDIU must be 
referred to the RO for appropriate action.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 13, 2009, the Veteran's lumbar spine disability 
manifested with no more than mild limitation of motion, and 
without vertebral fracture, ankylosis, objective neurological 
impairment (except with respect to the left lower extremity), or 
any incapacitating episodes due to IVDS.

2.  From July 13, 2009, the Veteran's lumbar spine disability 
manifested with flexion limited to 30 degrees, without vertebral 
fracture, ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a higher initial rating for a lumbar spine 
disability rated 20 percent disabling prior to July 13, 2009, and 
rated 40 percent disabling thereafter have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295, 5293 (in effect prior to September 26, 2003), 
and Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The instant appeal arises from the Veteran's disagreement with 
the initial evaluation assigned with the grant of service 
connection for his back disability.  The courts have held that 
were the underlying claim for service connection has been granted 
and there is disagreement as to downstream questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, 
further VCAA notice is not required in this case.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his service treatment records, VA and private 
treatment records, VA examination reports, and statements from 
the Veteran.  The Veteran submitted medical records on his behalf 
and all records that he identified were obtained and associated 
with the claims folder.  He also provided oral testimony at 
hearings regarding his disability.  The Board finds that VA has 
satisfied its duty to notify and assist.  The Veteran has not 
identified any other pertinent evidence, not already of record.  
The Board is also unaware of any such evidence. 

This case was remanded in December 2009 with instructions for the 
Agency of Original Jurisdiction (AOJ) to provide the Veteran with 
an examination for his lumbar spine disability.  A remand by the 
Board confers on the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Veteran was afforded the necessary VA examinations in January 
2010 and April 2010.  The Board finds that the VA examination 
report is adequate for evaluation purposes because the examiners 
conducted a physical examination, reviewed the medical history, 
and described the disability in sufficient detail so that the 
Board's evaluation of the claimed disability is an informed 
determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There 
has been substantial compliance with the Board's remand 
directives.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of "staged rating" is required.  
Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

During the pendency of this appeal, the regulations for rating 
disabilities of the spine were revised effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The RO has considered and 
notified the Veteran of both the old and the new versions of the 
relevant criteria (See the VCAA letter and SSOC dated in May 2008 
and July 2008, respectively).  Thus, the Board's instant decision 
results in no prejudice to the Veteran in terms of lack of notice 
of the regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Under the criteria in effect prior to September 26, 2003, DC 5285 
provided for a 60 percent evaluation with residuals of a 
fractured vertebra if there was abnormal mobility requiring a 
neck brace (jury mast) but no spinal cord involvement.  A 100 
percent evaluation for residuals of fracture of a vertebra was 
warranted if there was spinal cord involvement and the injured 
individual was bedridden or required long leg braces.  38 C.F.R. 
§ 4.71a, DC 5285 (as in effect prior to September 26, 2003).  

Under DC 5286, a 60 percent maximum evaluation was warranted for 
complete bony fixation (ankylosis) of the spine at a favorable 
angle and a 100 percent evaluation was given for ankylosis of the 
spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 
5286 (as in effect prior to September 26, 2003).  

Under DC 5289, a 50 percent evaluation was warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5289 (as in effect prior to September 26, 2003).

Under DC 5292, the rating schedule provided for a 20 percent 
rating for moderate limitation of motion of the lumbar spine.  A 
maximum 40 percent rating was to be assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (as in effect prior to September 26, 2003).  The Board 
observes that the words "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

Under provisions of DC 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome (IVDS) 
(preoperatively or postoperatively) is evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 20 
percent rating was warranted for IVDS with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  A 40 percent rating 
was warranted for IVDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  The highest rating of 60 percent 
was warranted for IVDS with incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
Id.

Diagnostic Code 5295 provided for a 20 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 40 
percent maximum rating was warranted for severe lumbosacral 
strain with evidence of listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (effective prior to September 26, 2003).  

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended by VA.  These amendments included the changes made to the 
criteria used to evaluate intervertebral disc syndrome, which had 
become effective in the previous year.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The criteria for evaluating IVDS were 
essentially unchanged from the September 2002 revisions, except 
that the diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent rating requires evidence 
of incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating requires evidence 
of incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  Id.  

Under the general formula for rating diseases and injuries of the 
spine, effective September 26, 2003, DC 5235 (vertebral fracture 
or dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental instability), 
DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 
5242 (degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (IVDS) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating IVDS Based on Incapacitating Episodes):with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis of 
the entire spine is evaluated as 100 percent disabling.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
See Id.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See Id.

The revised rating schedule also provides guidance for separately 
rating neurologic impairment.  See Note (1) of the General Rating 
Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a.  Ratings for paralysis of the sciatic nerve are set forth 
at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is assigned for moderately 
severe incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Finally under both the old and new criteria, VA is required to 
apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or pain.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of- motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions 
are not, however, for consideration where the veteran is in 
receipt of the highest rating based on limitation of motion and a 
higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).

Entitlement to an initial rating in excess of 20 percent 
prior to July 13, 2009

For the entire period of time covered by this claim that is prior 
to July 13, 2009, the Veteran's lumbar spine disability is rated 
at 20 percent disabling.

A May 2003 private X-ray report shows marked and advanced 
degenerative disc disease of the Veteran's lumbosacral spine.  A 
June 2003 MRI report shows herniated discs at L5-S1 and L2-L3 on 
the left side; spinal canal stenosis at L1-L2 and L2-L3; and 
marked and extensive degenerative disc disease.  

In a July 2003 statement regarding his back (and knee and ankle), 
the Veteran wrote that he had not been to the doctors very often, 
but that he just suffered through the pain and took a lot of 
aspirin and Tylenol.  At times when he did visit the doctor, he 
was given muscle relaxants.

A November 2005 letter from J. F., MD states that Veteran's MRI 
revealed a herniated disc at L5-S1 on the left side, herniated 
discs at L2-L3 on the left with spinal canal stenosis L1-L2, L2-
L3 and marked and extensive degenerative disease of the lumbar 
spine.  

W. G., MD, further stated in December 2005 that X-rays and MRI of 
the Veteran's lumbar spine showed significant degenerative disc 
disease, degenerative scoliosis, and some spinal stenosis which 
was causing his back and knee pain.  He further opined that it is 
highly likely that the Veteran's original injury caused a 
compensatory gait abnormality which has led to some of his 
problems with his spine.

The Veteran was afforded a VA examination of his lumbar spine in 
April 2006.  At the outset, the examiner noted that he had 
reviewed the claims folder.  The Veteran reported his primary 
symptoms included pain in the lumbar spine region and stiffness.  
The pain occasionally radiated into the right leg in the past, 
but not recently.  He denied having any weakness or numbness in 
either extremity.  He also did not describe any episodes of 
flare-up.  He denied prior surgery, bowel or bladder dysfunction, 
and other constitutional symptoms.  He did not use an assistive 
device for ambulation.  His back pain did not affect activities 
of daily living, other than having pain.  The back pain did not 
affect employment as he was currently retired.  The examiner 
noted that there had been no incapacitating episodes in the last 
12 months or bed rest prescribed by a physician.  

On physical examination, range of motion tests revealed 0 to 80 
degrees of flexion; 0 to 5 degrees of extension; 0 to 10 degrees 
of lateral bending to the left and right; and 0 to 20 degrees of 
lateral rotation to the left and right.  There was no change in 
active or passive motion.  The Veteran had pain with active 
extension but no additional pain or additional limitation of 
motion with repetitive use.  The examiner stated that there was 
mild pain on range of motion testing, and thus it was conceivable 
that pain could further limit function.  It was not feasible to 
express any further limitation in terms of additional limitation 
of motion with any degree of medical certainty.  Neurologically, 
there was 5/5 strength in all of the lower extremity muscle 
groups.  Light touch was intact throughout.  Reflexes were 
symmetrical and there were no long track findings.  Tandem walk 
was achieved without difficulty and the gait was non-antalgic.  
X-rays showed degenerative changes at multiple levels with 
degenerative scoliosis with apex at L4 to the left.  Overall 
sagittal alignment was maintained.  No other bony abnormalities 
were noted, except for noted degenerative changes at each level 
of the lumbar spine.  The final diagnosis was severe degenerative 
changes in the lumbar spine, and degenerative scoliosis.  

Private X-rays in January 2007 showed generalized degenerative 
changes throughout the lumbar spine and straightening consistent 
with muscle spasm.  An MRI in April 2008 revealed a clinical 
impression of multiple areas of degenerative disc disease, most 
severe at L2-3 but also severe at L3-4, and moderate at L1-2.  
Lower thoracic disc bulges were also seen.  In August 2008, the 
Veteran's private physician submitted a statement in which he 
opined that the Veteran's back disorder caused him to be totally 
(100 percent) disabled.  He also noted that the Veteran was 
unable to lift more than 5 pounds or stand longer than 30 minutes 
at a time.  

At the Veteran's February 2009 video-conference hearing, he 
testified that his back disability manifested with stiffness and 
constant pain.  He stated that he could not bend over, sit, 
drive, walk, or stand for extended periods.  He also indicated 
that on most days, he stayed in bed or sat in his recliner.  He 
reported use of a back brace, and a cane for his back and left 
leg.

The Board has considered both the old and revised rating criteria 
in this case, and has determined that based on the evidence, the 
Veteran is not entitled to an initial rating in excess of 20 
percent for the entire period of time covered by this claim that 
is prior to July 13, 2009.  

Diagnostic Code 5292 provides for a higher rating of 40 percent 
for severe limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 
(2002).  The terms "mild," "moderate" and "severe" are not 
defined in the earlier VA regulations, and the Board must arrive 
at an equitable and just decision after having evaluated the 
evidence.  See 38 C.F.R. § 4.6.  The revised regulations, while 
not controlling, provide some guidance in interpreting those 
terms.  While the normal ranges of motion for the lumbar spine 
were not included in the rating schedule prior to the amendments, 
the current rating schedule provides that the normal range of 
motion on forward flexion of the lumbar spine is 90 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2010).  Normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  In 
addition, under the current regulations, a 40 percent rating 
requires forward flexion of the lumbar spine to no greater than 
30 degrees.  See C.F.R. § 4.71a, DC 5237 (2010).  

Severe limitation of motion has not been shown in this case prior 
to July 13, 2009.  The April 2006 examiner reported lumbar spine 
flexion to 80 degrees, which is nearly a normal range of motion.  
It is also noted that this greatly exceeds the 30 degrees or less 
of flexion, which would warrant a 40 percent rating under the 
current regulations.  His extension, lateral rotation, and 
lateral flexion were limited, but combined to 145 degrees.  This 
suffices to warrant a 20 percent evaluation; but not a 40 percent 
rating, as range of motion was not more limited.  The Board notes 
that under the current regulations a combined range of motion of 
120 degrees or less warrants a 20 percent evaluation.  However, 
the current regulatory criteria are not controlling.  
Nevertheless, the Board finds that based on a combined range of 
motion of 120 degrees does not approximate severe limitation of 
motion.  Although there was mild pain exhibited on range of 
motion studies, there was no additional range of motion loss due 
to pain or other factors on repetitive use.  The examiner also 
stated that while it was conceivable that pain could further 
limit function, he could not express any further limitation in 
terms of additional limitation of motion with any degree of 
medical certainty.  Accordingly, even taking into consideration 
the pain exhibited by the Veteran, range of motion was to 80 
degrees on flexion and combined range of motion was to 120 
degrees.  In light of these findings, the Board finds that 
"severe" limitation of forward flexion is not approximated.  As 
such, a higher rating of 40 percent rating is not warranted under 
DC 5292.  

A higher rating is also not warranted under DC 5293 for IVDS as 
there is no evidence that the Veteran has had any incapacitating 
episodes with physician-prescribed bed rest due to the lumbar 
spine disability.  The 2006 VA examiner noted there had been no 
incapacitating episodes in the last 12 months, or any bed rest 
prescribed by a physician.  The Veterans' private physicians did 
not indicate that he had been prescribed bed rest for a period of 
at least four weeks, for any time covered by the appeal period 
which is prior to July 13, 2009.  Accordingly, the Veteran would 
not be entitled to a higher rating on this basis.  See 38 C.F.R. 
§ 4.71a, DC 5293 (effective September 23, 2002).

Diagnostic Code 5295 provides that a 40 percent rating is 
assignable where there is listing of the whole spine to the 
opposite side, marked limitation of forward bending, positive 
Goldthwaite's sign, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  Prior to July 
13, 2009, there was no evidence of listing of the spine to one 
side, positive Goldthwaite's sign, or marked limitation on 
forward bending.  The only specific measurement of forward 
flexion was noted at the 2006 VA examination and was 80 degrees.  
This is nearly normal and thus does not demonstrate marked 
limitation.  The April 2006 VA examination report evidences that 
the Veteran had loss of lateral motion in his lumbar spine.  That 
examination report, and various X-rays and MRIs conducted 
throughout this appeal period, also reflect osteoarthritic 
changes of the lumbar spine.  However, even though loss of 
lateral motion with osteoarthritic changes are shown, there is no 
evidence of abnormal mobility on forced motion due to the service 
connection lumbosacral strain such as to warrant a 40 percent 
rating.  Upon examination in 2006 the Veteran's gait was non-
antalgic and he denied use of assistive devices.  The 2005 letter 
from W. G., MD notes abnormal mobility due to the service-
connected ankle disorder, not the back disorder.  Finally, the 
Board notes that while an April 2010 VA opinion noted that plain 
films taken in January 2010 showed listing of the Veteran's spine 
that would cause abnormal mobility on forced motion; this 
evidence does not apply to the appeal period prior to July 13, 
2009.  As such, the Board finds that the medical evidence does 
not justify a 40 percent under DC 5295.  See 38 C.F.R. § 4.71a, 
DC 5295 (2002).  

A rating higher than 20 percent may not be assigned under any of 
the other criteria in effect prior to September 26, 2003.  The 
medical evidence does not reflect residuals of a fractured 
vertebrae, ankylosis of the entire spine, or ankylosis of the 
lumbar spine.  As such, there is no basis for evaluation of the 
disability under former DCs 5285, 5286, or 5289, respectively.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, and 5289 (as in effect 
prior to September 26, 2003).  

Under the revised rating criteria, limited motion in the lumbar 
spine is rated under DC 5237.  The next highest rating under DC 
5237 is 40 percent and requires either evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, DC 5237 (2010).  The only measurements for the 
lumbar spine range of motion, for the period prior to July 13, 
2009, are noted in the April 2006 VA examination report.  That 
report showed forward flexion was possible to 80 degrees with no 
additional limitation of motion on repetition.  Moreover, the 
examiner could not approximate whether there would be additional 
limitation of motion due to pain with any medical certainty.  
There also has been no showing of ankylosis in this case; thus, a 
rating higher may not be assigned under DC 5237.  Id.  

Alternately, a showing of IVDS with incapacitating episodes 
having a total duration of at least four weeks during the past 12 
months would warrant a 40 percent rating under DC 5243.  See 
38 C.F.R. § 4.71a, DC 5243 (2010).  The Board has considered the 
Veteran's February 2009 testimony that he is in constant pain and 
usually lies in a recliner most of the time, or on his bed.  
However, there is no evidence that a physician prescribed bed 
rest for a period of at least 4 weeks at any time during the 
appeal period in question; thus, a rating higher may not be 
assigned under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  

Finally, both the earlier and current rating criteria provide for 
separate ratings for neurologic and orthopedic manifestations.  
See Note (1) of the General Rating Formula of Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  A separate rating for 
neurologic involvement of the right lower extremity is not 
warranted.  The Board has considered the Veteran's February 2009 
testimony that sometimes his legs go numb and he has a tingling 
sensation down both of his legs.  However, the objective medical 
evidence fails to show any clinical evidence of right leg 
radiculopathy sufficient to warrant a separate compensable rating 
per DC 8520.  The April 2006 VA examination showed the Veteran 
denied radiating pain or paresthesias into either lower 
extremity.  The neurologic examination was normal with 5/5 
strength in all of the lower extremity muscle groups, with intact 
light touch throughout, and symmetrical reflexes.  A neurological 
deficit involving the right lower extremity is also not noted in 
the private treatment records.  Accordingly, the more probative 
medical evidence, which is based on neurological and other 
testing, outweighs the Veteran's lay statements of neurologic 
involvement in both legs.  As such, a separate rating for 
neurological manifestations in the right lower extremity is not 
warranted for the entire period of time covered by this claim 
that is prior to July 13, 2009.  



Entitlement to a rating higher than 40 percent after July 
13, 2009

In an August 2009 rating decision, the RO increased the 
disability rating for the lumbar spine disability to 40 percent, 
pursuant to 38 C.F.R. § 4.71a, DC 5243 and effective from July 
13, 2009.  

A June 2009 statement from R. Hunt, M.D., indicated the Veteran 
could not lift more than five pounds, was unable to walk for long 
periods of time, could not stoop, bend, do heavy work and could 
only walk and stand for 30 minutes at a time.  He requested a 
total evaluation for the Veteran. 

The Veteran was afforded a VA examination of his lumbar spine on 
July 13, 2009.  At the outset, the examiner noted that he had 
reviewed the claims folder.  The Veteran reported pain in his 
central lower back and left buttock and calf, where he felt 
'tingly.'  He denied bowel or bladder dysfunction.  He did not 
report any periods of flare-up.  On physical examination, there 
was obvious atrophy of the left leg; it measured 2.5 cm as 
compared with the right leg.  The Veteran walked with a left-
sided limp and reported pain in his medial ankle.  He was able to 
heel-toe walk, but had difficulty getting on his toes especially 
on the left side.  On three repetitive toe-ups, he failed on the 
left, but was able to go up briskly on the right.  Sensation in 
the left leg was down in the S1 distribution in the lateral calf, 
posterior calf, and lateral foot.  Left ankle jerk was absent, 
the right was +2.  The knee jerks were +3.  The Veteran was able 
to stand straight.  Mild spasm was present in the low back.  
Range of motion included 0 to 30 degrees of flexion, with pain; 0 
degrees of extension; 0 to 5 degrees of lateral bending to the 
left and right, with obvious spasms; and 0 to 10 degrees of 
lateral rotation to the left and 0 to 15 degrees right.  There 
was no additional limitation of flexion motion with three repeat 
movements.

AP X-rays showed a severely deformed lumbar spine with right 
upper and left lower curvatures with huge osteophytic spurs, 
present at L1, 1-2, 2-3, 3-4, and 4-5 throughout.  Obliques did 
not show any slip.  Lateral X-rays showed an absolute straight 
spine with degenerative disc disease throughout.  Spot lateral 
did not show any slip.  The diagnosis was chronic lumbar strain 
with spondylosis and degenerative disc disease with left-sided 
sciatica, atrophy, reflex absence, weakness, and hypoesthesia.  
Degenerative scoliosis was also present.  In further commentary, 
the examiner noted that the functional impairment was that the 
Veteran could not bend left or twist.  He walked with a limp and 
a cane which was necessary.  He did not have additional 
limitation of motion with testing of his strength in his back.

The claim was remanded in December 2009 for the purpose of 
affording the Veteran a new VA examination.  The Veteran 
underwent an examination in January 2010 and the claims file was 
reviewed by the examiner.  The Veteran reported pain in his 
lumbar spine, running down the posterior aspect of his left leg.  
He also described some left leg numbness and tingling and 
weakness on that side.  He used a cane and was able to walk 30 
minutes or 1/4 of a mile.  Flare-ups occurred every day and were 
made worse by prolonged standing.  The Veteran reported that his 
activities of daily living were affects by limiting his ability 
to stand and walk.  He is currently retired, but did janitorial 
work for many years.  He reported that his ability to do his job 
was affected because he could not lift, stand or bend.  He denied 
any period of bed rest.  He also reported constipation.  

On physical examination, the Veteran walked with a stooped 
posture and a cane.  His lumbar spine was tender to palpation 
over the midline.  A mild scoliotic curvature was present.  
Active range of motion was only 10 degrees of forward flexion, 
extension, lateral deviation, and lateral bending in either 
direction.  He was hesitant to range more than this secondary to 
pain.  After repetitive range of motion neither his pain nor 
range of motion was changed.  Examination of the bilateral lower 
extremities showed 4/5 strength in hip flexors, quadriceps, 
hamstrings, tibialis anterior, gastoc soleus, extensor hallucis 
longus (EHL) and the flexor hallucis longus (FHL).  He was 
sensate to light touch from L2 to S2 dermatomes diffusely.  
Patellar tendon and Achilles reflexes were 1+ bilaterally.  
Straight leg test was negative bilaterally.  Lachman and 
posterior drawer tests were negative.  There was no visible 
atrophy of the lower extremities.  X-rays revealed a marked 
arthritic lumbar spine throughout all levels.  Mild scoliosis was 
present.  The final diagnosis, in pertinent part, was severe 
degenerative joint disease of the lumbar spine and degenerative 
scoliosis.  Following an examination of the ankle and knee, the 
examiner further noted that the Veteran would be unable to secure 
and follow a substantial gainful occupation, and any kind of 
physical exertion would be out of the question with him.

The Veteran was afforded a VA neurological examination in April 
2010.  His claims file was reviewed by the examiner.  The Veteran 
reported that his low back pain had grown more severe and chronic 
in recent years and was at times associated with left leg 
numbness.  On physical examination, the Veteran had a stooping 
posture and used a cane.  His gait was mildly antalgic and he 
favored the left leg.  Mild percussion tenderness was present in 
the low back.  Straight leg raise was positive at 10 degrees on 
the left and negative on the right.  Strength testing of the legs 
was partially limited due to pain in the supine position, but 
while sitting there was some mild to moderate weakness in both 
hamstrings, worse on the left.  Slight weakness was noted in the 
quadriceps.  Left foot eversion (S1) function was mild to 
moderately weak and worse than on the right.  Sensory testing 
revealed clearly reduced pin prick and temperature along the S1 
dermatome of the left lower leg.  Position was intact.  Vibration 
was mildly reduced bilaterally in the big toes.  Romberg testing 
was normal.  Muscle stretch reflexes were 2+ in the knees and 
right ankle, but were absent in the left ankle.  Plantar 
responses were bilaterally flexor.  The clinical impression was 
that the Veteran had clinical signs of a left S1 radiculopathy 
and a history of MRI in 2003 disclosing a herniated disk at L5-S1 
which matched his current clinical signs.  In addition, the 
Veteran had severe osteoarthritis of the spine.  The examiner 
opined that the Veteran is currently only partly incapacitated by 
the low back pain, in so far that certain turns and position 
trigger sudden spasms of pain, but these are fleeting.

In April 2010, another VA examiner reviewed the claims file and 
the January 2010 VA examination report, in order to provide an 
addendum opinion.  This examiner stated that the Veteran has 
severe degenerative disc disease and degenerative scoliosis of 
his lumbar spine.  The examiner noted that the Veteran reported 
signs of neurogenic claudication from his lumbar spine, as well 
as pain with any standing and walking.  The examiner further 
noted that the Veteran has listing of his whole spine due to his 
degenerative scoliosis and not manifested as a lumbosacral 
strain.  The degenerative scoliosis is rigid (as evidenced on the 
plain films of January 15, 2010) with the bridging osteophyte 
formation noted through the multiple levels of his lumbar spine.  
The curvature in his spine is due to degenerative change and not 
due to lumbosacral strain.  In addition, the examiner stated it 
was his belief that the Veteran would have abnormal mobility on 
forced motion, again due to the severe degenerative changes and 
osteophytes that bridge multiple levels of his lumbar spine.  The 
examiner also indicated that the Veteran could not obtain and 
maintain meaningful employment due to his service-connected 
disabilities.  

The Veteran's service-connected lumbar spine condition is 
currently evaluated as 40 percent disabling, pursuant to 
38 C.F.R. § 4.71a, DC 5243.  Based upon the evidence, the Board 
finds that a rating in excess of 40 percent is not warranted for 
the entire period of time covered by this claim that is after 
July 13, 2009, under any of the earlier diagnostic codes.  A 40 
percent rating is the maximum disability evaluation available 
under Diagnostic Codes 5292 and 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (in effect prior to September 26, 
2003).  

A higher rating is also not warranted under DC 5293 for 
incapacitating episodes due to IVDS as there is no indication the 
Veteran had any incapacitating episodes that required bed rest as 
prescribed by a physician.  See DC 5293, Note 1 (in effect prior 
to September 26, 2003).  In addition, there is no evidence of 
fractured vertebrae, ankylosis of the entire spine, or ankylosis 
of the lumbar spine.  As such, there is no basis for evaluation 
of the disability under former DCs 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, and 5289 
(as in effect prior to September 26, 2003).  

To warrant a higher disability rating under the revised criteria, 
the evidence must show either unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); or IVDS, with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months (for a 60 percent rating).  See 
38 C.F.R. § 4.71a, DCs 5237, 5243 (2010).  The evidence shows the 
Veteran's spine is not ankylosed.  The 2009 and 2010 VA 
examination reports reflect the Veteran was able to achieve 
forward flexion, extension, and both lateral bending and side 
rotation-although it was significantly limited.  Furthermore, 
because the 40 percent evaluation is the maximum for limitation 
of motion without ankylosis, further DeLuca consideration is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Thus, a higher rating under DC 5237 is not available.  
Incapacitating episodes due to IVDS have not been shown.  The 
Board has considered the Veteran's February 2009 testimony that 
he was in constant pain and usually would lay in a recliner or on 
his bed most of the time.  However, it has not been shown that he 
was incapacitated from IVDS or that a physician prescribed bed 
rest for a period of at least 6 weeks at any point during this 
appeal period.  As such, a higher rating under DC 5243 is not 
available.  

As indicated, both the earlier and revised rating schedule allow 
for separate ratings for chronic orthopedic and neurologic 
manifestations.  See Note (1) of the General Rating Formula of 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  There is 
no clinical evidence of sciatic involvement of the right lower 
extremity.  The July 2009 orthopedic examination and the April 
2010 neurological examination are both negative for clinical 
evidence of sciatic involvement in the right lower extremity.  
Therefore, a separate rating for the right leg radiculopathy 
under DC 8520 is not warranted.  In addition, no other 
neurological abnormalities associated with the service-connected 
lumbar spine condition (with the exception of the left lower 
extremity) have been shown by the evidence.  

The Board has considered the Veteran's statements regarding the 
difficulties presented by his lumbar spine disability.  At the 
Veteran's hearing he testified that he cannot bend his back at 
all, drive very far, and sit or stand for a long period of time.  
He stated that he is in constant pain and usually lies in a 
recliner most of the time, or on his bed.  He also noted that he 
needs help getting dressed in the morning and needs aid and 
assistance with stair climbing, such as from a cane.  
Additionally, his legs go numb sometimes, and he has a tingling 
sensation down his legs.  The weather also causes his back to 
hurt.  He further noted that at least 2 to 3 times a month his 
back puts him out for a couple of days up to a week.  The 
Veteran's representative noted that he had been advised by his 
physician not to stoop, bend or do any heavy work involving 
lifting or carrying.  

The Veteran's testimony regarding his back symptoms is considered 
credible, competent and probative and the Board does not doubt 
that the Veteran experiences discomfort and difficulty with 
respect to his service-connected back disability.  However, as 
discussed in detail above, the medical evidence shows that his 
condition does not meet the criteria for a rating higher than 20 
percent for the entire period of time covered by this claim that 
is prior to July 13, 2009; or for a rating higher than 40 percent 
for the entire period of time covered by this claim that is after 
July 13, 2009.  The Board finds the VA medical examination 
reports highly probative as to the ranges of motion that can be 
achieved, as well as the effect of pain and other factors on his 
range of motion.  The reports were based on physical examinations 
and provided sufficient information to allow the Board to apply 
the schedular criteria.  The Board does not find the private 
medical statements advocating that the Veteran be assigned a 
total disability rating highly probative with respect to a 
schedular rating as they did not address the Veteran's limitation 
of motion and other signs and symptoms required by the rating 
criteria.  Accordingly, the private medical statements and the 
Veteran's assertions that he is entitled to a higher schedular 
rating are outweighed by the VA medical examination reports.  As 
such, higher evaluations are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
lumbar spine condition results in an exceptional disability 
picture or such that the schedular criteria are inadequate.  The 
regular schedular standards contemplate the symptomatology shown 
in this case as was discussed above.  Moreover, the assignment of 
20 and 40 percent evaluations contemplate that there is 
commensurate industrial impairment.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. Peake, 
22 Vet. App. 111 (2008).

CONTINUED ON NEXT PAGE



ORDER

A higher initial rating for a lumbar spine disability rated 20 
percent disabling prior to July 13, 2009, and rated 40 percent 
disabling thereafter, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


